 

 

tend Sets FOYE

‘ AieS Ta a wy ay iS
UNITED STATES DISTRICT COURT Tc
SOUTHERN DISTRICT OF TEXAS a
CORPUS CHRISTI DIVISION MAY 2.0 2028
# Cie ourt
UNITED STATES OF AMERICA § paid J Bradley, Clerk of
§
v. §
§ CRIMINAL NO. 2:20mjl 164-1
JOHN CHARLIE KOFRON §
AKA “JAY C” § FILED UNDER SEAL

MOTION TO SEAL COMPLAINT AND RELATED DOCUMENTS
TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW the United States of America through its United States Attorney, Ryan K.
Patrick, in and for the Southern District of Texas, and Yifei Zheng, Assistant United States
Attorney, and moves the Honorable Court to seal the above-styled and numbered Complaint as
knowledge of this Complaint at this time could compromise the arrest of the defendant.

WHEREFORE, PREMISES CONSIDERED, the United States respectfully requests the
Court seal the above-entitled and numbered Complaint, this Motion to Seal and Order and the
Arrest Warrant until the defendant is arrested.

Respectfully submitted,

RYAN K. PATRICK
UNITED STATES ATTORNEY

By: sf Yifee Zheng
YIFEI ZHENG
Assistant United States Attorney
Southern District of Texas No: 3328108
New York State Bar No: 5424957
800 N. Shoreline Blvd., Suite 500
Corpus Christi, Texas 78401
Tel. (361) 888-3111
Fax (361) 888-3200
